Kupferman, J. P., dissents in a memorandum as follows:
I dissent and would affirm. The stipulation of settlement, which is set out in the majority opinion, makes no provision for “cure” time in the event of dishonor of any check. Moreover, as was pointed out in the opinion of Special Term, the defendant knew or should have known that its seventh payment had not cleared. The purpose of a settlement, which provides for the full amount demanded in the complaint to become effective in the event of a failure to make a payment, is to insure that the defendant has the burden of compliance with the settlement; otherwise, the plaintiff has merely bought another lawsuit for a lesser amount. *516It was incumbent on the defendant to see to it that all the payments were made, as required, and if, in truth, it was a bank error, then the defendant may seek compensation from its bank.